Citation Nr: 0400393	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
dysthymia and anxiety disorder, as a component of a 
depressive process, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1995 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the veteran's request 
for a disability evaluation in excess of 30 for his service-
connected dysthymia and anxiety disorder, as a component of a 
depressive process, and his claim of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.

The issue of entitlement to an increased evaluation for 
dysthymia and anxiety disorder is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is in receipt of a 100 percent schedular 
evaluation, effective February 8, 1999.  

2.  The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received in March 2000.


CONCLUSION OF LAW

The veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 4.16 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected disabilities.  

The Board observes that the veteran filed his claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability in March 2000.  In July 2002, 
the veteran's claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was denied on the basis that the veteran was not found unable 
to obtain or retain substantially gainful employment.  
Nevertheless, the RO, in implementing a September 2002 Board 
decision on claims for increased disability evaluations, 
granted the veteran a combined 100 percent disability 
evaluation for his service-connected disabilities, effective 
February 8, 1999.

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  However, in the October 2002 rating decision 
the veteran's service-connected disabilities were granted a 
combined 100 percent evaluation, effective February 8, 1999.  
A claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability may not be 
considered when a schedular 100 percent disability rating is 
already in effect for service-connected disabilities.  See 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Thus, since the 
veteran has been awarded a combined 100 percent schedular 
rating for his service-connected disabilities, effective from 
February 8, 1999, over one year prior to his claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability, the veteran is not eligible 
for entitlement to a total rating for compensation purposes 
based upon individual unemployability, which cannot run 
concurrently with the combined 100 percent disability rating.  
See Green v. West, 11 Vet. App. 472, 476 (1998) (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for 
[a total rating for compensation based upon individual 
unemployability] presupposes that the rating for the 
condition is less than 100%") and Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) (100% schedular rating "means that a 
veteran is totally disabled") (reversed on other grounds)); 
see also VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
Therefore, the issue of a total rating based on individual 
unemployability is moot, and the Board may not exercise 
jurisdiction over the issue.  Green v. West, 11 Vet. App. 
472, 476 (1998). 


ORDER

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is moot, and 
is dismissed for lack of jurisdiction.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his dysthymia and anxiety disorder, 
as a component of a depressive process, does not accurately 
reflect the severity of that disability.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (2003).  The VCAA applies to all pending 
claims for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  


A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA.  In this regard, the Board observes that the RO, with 
respect to his claim of entitlement to an increased 
disability for his dysthymia and anxiety disorder, failed to 
inform the veteran of the evidence needed to substantiate his 
claim, the veteran's rights and responsibilities under the 
VCAA, and whose responsibility it would be to obtain 
evidence.  The Board acknowledges that the veteran was 
provided with the regulatory provisions implementing the VCAA 
in the December 2002 statement of the case.  However, the 
Board notes that notification of the regulatory provisions, 
without a discussion of the necessary evidence to be obtained 
with regard to the specific issues before the Board, is 
insufficient for purposes of compliance with the VCAA.  
Similarly, the RO did not, at any point prior to the issuance 
of the statement of the case, send a letter to the veteran 
telling him what was needed to substantiate his claim, the 
veteran's rights and responsibilities under the VCAA, and 
whose responsibility it would be to obtain evidence.  As a 
consequence, the veteran's claim was certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.   However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

Furthermore, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his dysthymia and anxiety disorder.  The Board observes that 
the veteran was afforded a VA examination in September 2001 
and that a report of that examination is associated with the 
veteran's claims file.  Nevertheless, the VA examination 
report and VA treatment records create a question as to the 
veteran's disability picture.  In this regard, the Board 
notes that the veteran has been diagnosed with dysthymia and 
anxiety disorder and alcohol dependence, as well as a variety 
of service-connected and nonservice-connected physical 
disabilities.  Likewise, the Board observes that the VA 
examiner, upon objective examination, found that other than 
the veteran's complaints of depression, lack of motivation, 
and sleep impairment due to his knee disorder and some 
anxiety, the veteran's mental status examination was 
otherwise normal.  However, the VA examiner opined that 
veteran had vegetative symptoms, including hopelessness, loss 
of energy, social impairment, and recurrent thoughts of 
emotional trauma, which the VA examiner associated with the 
veteran's chronic pain due to his knee problems.  
Nevertheless, the VA examiner did not attempt to reconcile 
the veteran's physical problems, alcohol dependence, and 
psychiatric disorder in an effort to accurately evaluate the 
manifestations and extent of the veteran's symptomatology due 
to his dysthymia and anxiety disorder.  The veteran's 
treatment records appear to indicate that the veteran's 
psychiatric disorder and physical disorders co-existed, while 
the VA examiner associated the veteran's physical complaints 
with his psychiatric symptoms.  

As such, the Board finds that the veteran should be afforded 
an additional VA examination in order to better delineate the 
veteran's various disorders, assess the severity, 
symptomatology, and manifestations of the veteran's dysthymia 
and anxiety disorder, and to clarify the GAF scores assigned 
to the veteran's service-connected dysthymia and anxiety 
disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is remanded for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for him.  In particular, 
the RO is requested to send the veteran 
notice of the provisions of the VCAA, the 
kind of information and evidence needed 
from him, and what is needed to support 
his claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding his claim of entitlement to an 
increased disability evaluation for his 
dysthymia and anxiety disorder.  The RO 
should then obtain any referenced records 
and such evidence must be associated with 
the claims folder.

2.  The RO should contact the veteran and 
request the names and addresses of any 
additional health care providers who have 
treated him for his dysthymia and anxiety 
disorder.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to the veteran's complete VA 
medical records for the period from 
October 2002 to the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any identified medical 
evidence, the veteran should be afforded 
an examination by a psychiatrist to 
ascertain the severity and manifestations 
of his dysthymia and anxiety disorder, as 
a component of a depressive process.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
must report occupational and social 
impairment due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  The 
examiner must report any impairment due 
to suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or the inability to establish and 
maintain effective relationships.  The 
examiner must also report whether there 
is gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or own 
name present.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2003).  The 
examining physician should conduct all 
indicated evaluations and studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions.  The examiner is also requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner should also specify any 
disorders or manifestations that are 
causally or etiologically related to the 
veteran's service-connected dysthymia and 
anxiety disorder.  

Specifically, the examiner should provide 
a rationale that discusses relevant 
objective symptomatology and 
manifestations of the veteran's dysthymia 
and anxiety disorder, distinguishing 
those symptoms and manifestations due 
solely to the veteran's psychiatric 
disorder from those due to his physical 
disorders.  The examiner must assign a 
Global Assessment of Functioning Scale 
score, and explain what the assigned 
score represents.  The examiner is 
requested to provide a complete rationale 
for all opinions offered.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of all the evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



